10F-3 Report CGCM High Yield Investments 9/1/2008 through 2/28/2009 ID Issuer Name Trade Date Selling Dealer Total Amount Purchase Price % Received by Fund % of Issue (1) 1351 CSC Holding Inc. 1/8/2009 JP Morgan 500,000.00 $88.885 0.100% 0.100% 1353 Nielsen Finance LLC 1/21/2009 JP Morgan 1,000,000.00 $90.00 0.333% 0.833% 1354 Petrohawk Energy Corp. 1/22/2009 JP Morgan 500,000.00 $91.279 0.167% 0.500% 1360 El Paso Corp. 2/4/2009 Sterne, Agee, Leach 500,000.00 $97.875 0.100% 0.300% 1361 CSC Holdings Inc. 2/9/2009 Sterne, Agee, Leach 500,000.00 $96.50 0.100% 0.300% 1364 HCA Inc. 2/11/2009 Banc of America 500,000.00 $96.673 0.167% 0.500% 1371 Forest Oil Corp. 2/11/2009 Sterne, Agee, Leach 500,000.00 $96.75 0.143% 0.429% (1) Represents purchases by all affiliated mutual funds and discretionary accounts; may not exceed 25% of the principal amount of the offering. Other Participant Accounts Issue Amount Total Received All Funds 1351 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 500,000,000.00 500,000.00 1353 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 1,500,000.00 300,000,000.00 2,500,000.00 1354 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 1,000,000.00 300,000,000.00 1,500,000.00 1360 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 1,000,000.00 500,000,000.00 1,500,000.00 1361 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 1,000,000.00 500,000,000.00 1,500,000.00 1364 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 1,000,000.00 300,000,000.00 1,500,000.00 1371 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 1,000,000.00 350,000,000.00 1,500,000.00
